EXAMINER’S AMENDMENT AND REASONS FOR ALLOWANCE
Note: This Allowability Notice is in response to Applicant’s request to rejoin the withdrawn claims on 12/2/2021.
Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Group I and Group II, as set forth in the Office action mailed on 03/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 03/04/2021 is withdrawn. Claims 14, 23-28 and 31-32, directed to an assembly requiring the urinary catheter of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Claims
Claims 1-2, 4, 6, 10-13, 14, 23-28, and 31-32 are allowed over the prior art of record.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Paul Raya on 12/2/2021.

Claims 14, 23-28, and 31-32 are rewritten as follows:
Claim 14. --- An assembly, comprising:
[[T]]the urinary catheter of claim 1; and
a case including a cavity, wherein [[the]] at least the catheter tube is located in the cavity of the case. ---

Claim 23. --- The assembly , wherein[[,]] the case comprises a collapsible case surrounding at least the catheter tube. ---

Claim 24. --- The assembly 

Claim 25. --- The assembly 

Claim 26. --- The assembly and wherein the one or more shoulders are configured for engagement with a user's fingers for collapsing the case. ---

Claim 27. --- The assembly 

Claim 28. --- The assembly 

Claim 31. --- The assembly , wherein the case comprises a hollow tube defining the cavity and having a closed proximal end and an opening at a distal end thereof. ---

Claim 32. --- The assembly , wherein the drainage member extends from the opening at the distal end of the hollow tube. ---

Reasons for Allowance
The following is a statement of reasons for allowance:
The closest prior art of record is Hong (US PG PUB 20160001037).
Hong, while disclosing a urinary catheter, comprising: a catheter tube having a proximal insertion end portion, a distal end portion and a lumen; and a drainage member associated with the distal end portion of the catheter tube, the drainage member defining one or more generally ring-shaped openings configured to receive a finger of a user, and the drainage member having at least one arcuate drainage passageway extending along and following one side of the ring- shaped opening and said drainage passageway being in fluid communication with the lumen of the catheter tube, fails to disclose or reasonably suggest alone or in combination, a drainage opening in fluid communication with the at least one arcuate drainage passageway, wherein the drainage opening is co-axial with a longitudinal axis of the catheter tube.
This limitation not disclosed or rendered obvious by Begin imparts a novel and non-obvious function of the claimed device, namely, ergonomically shaping and sizing for convenient grasping and manipulation of the urinary catheter during a catheterization procedure, as suggested by Applicant in at least 10023 of the specification, as originally filed.
Any comments considered necessary by applicant must be submitted no later

accompany the issue fee. Such submissions should be clearly labeled "Comments on
Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032. The examiner can normally be reached Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/NHU Q. TRAN/Examiner, Art Unit 3781            
                                                                                                                                                                                            
/ANDREW J MENSH/Primary Examiner, Art Unit 3781